PER CURIAM:
Epitomized Opinion
Busse drove his machine into that of Seufser which was parked in front of Seufser’s residence. The accident occurred at night and there was no tail light on Seufser’s car. Seufser filed a counterclaim asking for damages for the negligence of Busse in running into the car, and denying that he was himself negligent. Seufser claims that the judgment in Municipal Court in favor of Busse and against Seufser was contrary to the weight of the testimony. Held by Court of Appeals in affirming the judgment:
1. The trial court having heard the stories of the witnesses and observed their manner of testifying is in a better position to judge the weight of the testimony than a reviewing court is. The judgment of the lower court not being manifestly against the weight of the testimony will not be disturbed.